302 F.2d 191
112 U.S.App.D.C. 257
James W. HAWKINS, Appellant,v.UNITED STATES of America, Appellee.
No. 16781.
United States Court of Appeals District of Columbia Circuit.
Argued March 9, 1962.Decided April 5, 1962.

Mr. James F. Carroll, Washington, D.C., with whom Mr. Herbert S. Thatcher, Washington, D.C.  (both appointed by this court), was on the brief, for appellant.
Mr. Judah Best, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Nathan J. Paulson and Harold H. Titus, Asst. U.S. Attys., were on the brief, for appellee.
Before EDGERTON, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction of robbery.  Counsel appointed by this court contend that certain evidence was erroneously admitted.  Appellant's trial counsel introduced this evidence.  We think its admission should not, in the circumstances of this case, lead us to reverse the conviction by virtue of the plain error rule, F.R.Crim.P.  (rule) 52(b), 18 U.S.C.A.


2
Affirmed.